Exhibit 10.1

 

Amendment to Employment Agreement

 

Amendment to Employment Agreement (this “Amendment”), dated as of December 20,
2012 (but effective as of January 1, 2013), by and between Scientific Games
International, Inc. (the “Company”), and William J. Huntley (“Executive”).

 

WHEREAS, the Company and Executive entered into an Employment Agreement
effective as of December 22, 2010 and amended on August 18, 2011 (as so amended,
the “Agreement”); and

 

WHEREAS, Executive is an executive officer of Scientific Games Corporation
(“SGC”);

 

NOW THEREFORE, in consideration of the premises and the mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.             Term.  The “Term” set forth in Section 1 of the Agreement shall
be extended to December 31, 2015 (as may be further extended in accordance with
Section 1 of the Agreement and subject to earlier termination in accordance with
the Agreement).

 

2.             Title.  Executive’s title as referenced in Section 2 will be
Executive Vice President, Scientific Games Corporation & Chief Executive
Officer, SG Systems.

 

3.             Base Salary.  Executive’s “base salary” as referenced in
Section 3(a) of the agreement will be six hundred fifty thousand U.S. dollars
($650,000) per annum (pro-rated for any partial year).

 

4.             Sign-On Award.  Executive will be granted on January 1, 2013
fifty thousand (50,000) restricted stock units (“RSUs”) under the SGC 2003
Incentive Compensation Plan, as amended and restated (or any successor plan)
(the “Plan”), pursuant to an equity award agreement to be provided by the
Company and entered into by Executive (the “Equity Award Agreement”) (the “2012
Sign-On RSU Award”).  The Equity Award Agreement shall provide that the 2012
Sign-On RSU Award shall vest with respect to twenty-five percent (25%) of the
RSUs subject to such 2012 Sign-On RSU Award on each of the first four
anniversaries of the date of grant of the 2012 Sign-On RSU Award, subject to any
applicable provisions relating to accelerated vesting and forfeiture as
described in the Agreement, the Equity Award Agreement or the Plan.

 

5.             Section 4(g) of the Agreement is hereby amended and restated in
its entirety as set forth below:

 

Expiration of Term of Agreement.  In the event Executive’s employment is
terminated at the end of the Term, Executive shall not be entitled to receive
any compensation or benefits under this Agreement except for the Standard
Termination Payments; provided, however, that:

 

(i)                                     With regard to unvested stock options
comprising the Sign-On Option Award of December 2010: subject to Section 5.6,
any unvested stock options comprising the Sign-On Option Award held by Executive
upon termination at the end of Term will become fully vested and exercisable
(provided that any stock options comprising the Sign-On Option Award will cease
being exercisable upon the earlier of three (3) months after such termination at
the end of Term and the scheduled expiration date of such stock options), and in
all other respects, all such stock options shall

 

1

--------------------------------------------------------------------------------


 

be governed by the plans and programs and the agreements and other documents
pursuant to which such stock options were granted;

 

(ii)                                  With regard to equity grants prior to
January 1, 2013 (excluding the December 2010 Sign-On Option Award): subject to
Section 5.6 and except to the extent otherwise provided at the time of grant
under the terms of any equity award made to Executive, 50% of any unvested stock
options granted prior to January 1, 2013 (excluding stock options subject to the
Sign-On Option Award) and 50% of any unvested restricted stock units granted
prior to January 1, 2013 and held by Executive upon the termination of Executive
at the expiration of the Term will become fully vested (and, in the case of any
such stock options, exercisable) (provided that any stock options held by
Executive will cease being exercisable upon the earlier of three (3) months
after such expiration of the Term and the scheduled expiration date of such
stock options), and in all other respects, all stock options, restricted stock
units and other equity-based awards held by Executive shall be governed by the
plans and programs and the agreements and other documents pursuant to which the
awards were granted; provided, however, that in the event such expiration of the
Term occurs prior to the Compensation Committee’s determination as to the
satisfaction of any performance criteria to which any such stock options and/or
restricted stock units is subject, such stock options and/or restricted stock
units (as the case may be) will not vest (and, in the case of any such stock
options, will not become exercisable) unless and until a determination is or has
been made by the Compensation Committee that such criteria have been satisfied,
at which time such stock options and/or restricted stock units will vest (and,
in the case of any such stock options, will become exercisable) to the extent
contemplated by the terms of such award (it being understood and agreed, for the
avoidance of doubt, that such stock options or restricted stock units will
immediately be forfeited to the extent contemplated by the terms of such award
in the event that such criteria are determined not to have been satisfied);
provided, further, however, if necessary to comply with Section 409A, settlement
of any such equity-based awards shall be made on the date that is six (6) months
plus one (1) day following expiration of the Term.

 

(iii)                               With regard to equity grants on or after
January 1, 2013: subject to Section 5.6 and except to the extent otherwise
provided at the time of grant under the terms of any equity award made to
Executive, any unvested stock options, restricted stock units, or other equity
awards granted on or after January 1, 2013 and held by Executive upon the
termination of Executive at the expiration of the Term will continue to vest in
accordance with the original vesting schedule applicable to such equity awards
(i.e., without regard to such expiration), and any stock options may be
exercised until the scheduled expiration date of such stock options; provided,
that in all other respects, all such awards shall be governed by the plans and
programs and the agreements and other documents pursuant to which the awards
were granted; provided, however, that, for the avoidance of doubt, in the event
such termination

 

2

--------------------------------------------------------------------------------


 

occurs prior to the Compensation Committee’s determination as to the
satisfaction of any performance criteria to which any such awards is subject,
such awards will not vest (and, in the case of any such stock options, will not
become exercisable) unless and until a determination is or has been made by the
Compensation Committee that such criteria have been satisfied, at which time
such awards will vest (and, in the case of any such stock options, will become
exercisable) to the extent contemplated by the terms of such award (it being
understood and agreed, for the avoidance of doubt, that such awards will
immediately be forfeited to the extent contemplated by the terms of such award
in the event that such criteria are determined not to have been satisfied);
provided, further, however, if necessary to comply with Section 409A, settlement
of any such awards shall be made on the date that is six (6) months plus one
(1) day following expiration of the Term; and

 

6.             Except as set forth in this Amendment, all terms and conditions
of the Agreement shall remain unchanged and in full force and effect in
accordance with their terms.  All references to the “Agreement” in the Agreement
shall refer to the Agreement as amended by this Amendment.

 

7.             This Amendment may be executed in one or more counterparts, each
of which shall for all purposes be deemed to be an original and all of which
shall constitute the same instrument.  Delivery of an executed counterpart of a
signature page of this Amendment by telecopy or electronic transmission shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

[rest of page intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed on its behalf as of the date first above written.

 

 

SCIENTIFIC GAMES INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Philip J. Bauer

 

Name:

Philip J. Bauer

 

Title:

Vice President, Corporate Counsel and Assistant Secretary

 

 

 

 

 

/s/ William J. Huntley

 

William J. Huntley

 

4

--------------------------------------------------------------------------------